DETAILED ACTION
This Office Action is in response to an After Final Response (AFCP 2) filed on 04/22/2021, on an application filed 08/05/2019. Claims 1-4, 6-15, and 17-22 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's After Final Amendments under the AFCP 2.0 program, filed 04/22/2021, with respect to the 103 rejection and objection to the claims are moot in view of the new grounds of second Final rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 5,779,952 and Matsumoto hereinafter) in view of Guowei et al.  (CN106393908A and Guowei hereinafter), as evidenced by Nakase et al. (US 2012/0220179 Al and Nakase hereinafter).
Regarding claim 1, Matsumoto discloses an outer cover body for electrical wires that is to be attached to an outer periphery of an electrical wire (items 50, 51 of Figs. 1-2 and abstract & 3:45-53 shows and indicates outer cover body 51 {protector body 51 of protector 50} for electrical wires that is to be attached to an outer periphery of an electrical wire {outer cover body 51 of protector 50 design to be attached to the outer periphery of an automotive wiring harness}), the outer cover body for electrical wires being formed of a bent thermoplastic resin foam sheet (items 52, 53, 54, 55 of Figs. 1-2 and abstract & 1:9-10 & 3:45-53 & 4:45-46 shows and indicates  outer cover body 51 for electrical wires being formed of a bent thermoplastic resin foam sheet 52 and 53 {plate-like lid elements 52 and 53 of outer cover body 51, where outer cover body 51 is formed of foamed thermoplastic resin} that is bent at bending positions 54 and 55 {hinges 54 and 55 as shown in Fig. 1}).
Matsumoto discloses the claimed invention except a density of not less than 200 Kg/m3 and not more than 700 Kg/m3, wherein the outer cover body comprises a non-foam layer on each of both surfaces of the thermoplastic resin foam sheet.
Guowei discloses a density of not less than 200 Kg/m³ and not more than 700 Kg/m³, wherein the outer cover body comprises a non-foam layer on each of both surfaces of the thermoplastic resin foam sheet (abstract & claims 1_4-5_7 & ¶[0014] of the Espacenet Translation indicates a composite sheet material comprising thermoplastic resin {where it is interpreted that thermoplastic synthetic fiber serves as a matrix resin, as evidenced by Nakase in the abstract} with foaming agent that has a product volume density of 0.05 g/cm3- 0.5 g/cm3 {50 kg/m3 – 500 kg/m3}; where claim 7, that is dependent on claim 4-5, indicates the outer cover body {composite sheet} further includes a non-foam layer {selected from polypropylene film, polyethylene film, EVA film, EAA film, polyester film, hot melt adhesive powder, non-woven fabric or weather resistant} on each of both surfaces of the thermoplastic resin foam sheet {composite sheet}; therefore, Matsumoto will have an outer cover body for electrical wires formed of a bent thermoplastic resin foam sheet that has a density of not less than 200 Kg/m³ and not more than 700 Kg/m³ by incorporating the product volume density of the foamed thermoplastic composite sheet of Guowei, and Matsumoto will have an outer cover body that comprises a non-foam layer on each of both surfaces of the thermoplastic resin foam sheet by incorporating the foamed thermoplastic composite sheet of Guowei).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a density of not less than 200 Kg/m³and not more than 700 Kg/m³, wherein the outer cover body comprises a non-foam layer on each of both surfaces of the thermoplastic resin foam sheet into the structure of Matsumoto. One would have been motivated in the outer cover body of Matsumoto and have a density of not less than 200 Kg/m³ and not more than 700 Kg/m³, where the outer cover body is comprised of a non-foam layer on each of both surfaces of the thermoplastic resin foam sheet in order to provide an ultra-light high-strength composite sheet, as indicated by Guowei in the abstract, and provide a weather resistant layers on the composite sheet for use in exterior automobile wire runs, as partly indicated by Guowei in claim 7, in the outer cover for electrical wires of Matsumoto.

Regarding claim 2, modified Matsumoto discloses  an outer cover body for electrical wires, wherein a thickness of the thermoplastic resin foam sheet is not less than 0.50 mm and not more than 4.0 mm (Matsumoto: Figs. 1-2 and 4:8-10 indicates where a thickness of the foam sheets 52 and 53 of outer cover body 51 is not less than 0.50 mm and not more than 4.0 mm {the thickness of the protector body 51 is 1.5 mm. and the thickness of the lid elements 52 and 53 is 2.0 mm; and the thickness of the hinges 54 and 55 is 0.5 mm}).

Regarding claim 6, modified Matsumoto discloses  an outer cover body for electrical wires, wherein a thickness of the non-foam layer is not less than 10 µm and not more than 100 µm (Guowei: claims 4-5_7 is interpreted to indicate where a thickness of the  non-foam layer is not less than 10 µm and not more than 100 µm {thickness of the non-foam layer will be reasonably interpreted to be not less than 10 µm and not more than 100 µm given the margin of the composite sheet after foaming to be 75-400 μm in claim 4, where the non-foam layers of claim 7 is depended on claims 4-5}).

Regarding claim 12, modified Matsumoto discloses an outer-cover-body-attached wire harness, comprising: a wire harness; and an outer cover body for electrical wires according to claim 1, wherein the outer cover body for electrical wires is attached to an outer periphery of the wire harness (Matsumoto: Figs. 1-2 and abstract & 1:9-12 & 3:45-53 indicates the outer-cover-body-attached wire harness cover by outer cover body 51, where the outer cover body 51 for electrical wires is according to modified Matsumoto {as shown and indicated in the rejection of claim 1}, and where the outer cover body 51 for electrical wires is attached to an outer periphery of the wire harness).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Guowei (evidenced by Nakase), as detailed in the rejection of claim 1 above, and in further view of Onori et al. (JP4842580B2) and Onori hereinafter), as evidenced and motivated by Weng (US 2016/0167098 Al and Weng hereinafter).
Regarding claim 3, modified Matsumoto discloses the claimed invention except wherein a density of the thermoplastic resin foam sheet at a bending portion is higher than a density of the thermoplastic resin foam sheet at a portion excluding the bending portion, and is not less than 400 Kg/m3 and not more than 1200 Kg/m3.
Onori discloses wherein a density of the thermoplastic resin foam sheet at a bending portion is higher than a density of the thermoplastic resin foam sheet at a portion excluding the bending portion, and is not less than 400 Kg/m3 and not more than 1200 Kg/m3 (claim 3 of the Espacenet Translation is interpreted to indicate where the density of the thermoplastic resin foam sheet at a bending portion is higher than a density of the thermoplastic resin foam sheet at a portion excluding the bending portion, and is not less than 400 Kg/m3 and not more than 1200 Kg/m3 {the bent portion of the thermoplastic resin foam product has an average thickness of 15% less while maintaining an apparent density of 0.1 to 0.6 g/cm3 [100 Kg/m3 to 600 Kg/m3]}; therefore, modified Matsumoto will have an outer cover body for electrical wires where the density of the thermoplastic resin foam sheet at the bending portion at is not less than 400 Kg/m3 and not more than 1200 Kg/m3 by incorporating the thermoplastic resin foam product bend portion of Onori, where one skilled in the arts would conclude that the stress condition at the bending portion would require the bending density be higher than a density of the thermoplastic resin foam sheet at a portion excluding the bending portion to enhance the strength of the outer cover body at the bending portion, as evidenced by Weng in claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a density of the thermoplastic resin foam sheet at a bending portion is higher than a density of the thermoplastic resin foam sheet at a portion excluding the bending portion, and is not less than 400 Kg/m3 and not more than 1200 Kg/m3 into the structure of modified Matsumoto. One would have been motivated in the outer cover body of modified Matsumoto and have the  density of the thermoplastic resin foam sheet be at a bending portion that is higher than the density of the thermoplastic resin foam sheet at a portion that excludes the bending portion that is not less than 400 Kg/m3 and not more than 1200 Kg/m3 in order to provide a  thermoplastic resin foam sheet with the appropriate thickness and density in the bending portion, as indicated by Onori in the abstract and claim 3, with enhance strength, as motivated by Weng in claim 1, in the outer cover for electrical wires of modified Matsumoto, in the outer cover for electrical wires of modified Matsumoto.
In addition, though modified Matsumoto discloses the claimed invention except for the higher density at the bending portion. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the higher density at the bending portion, as shown by Weng. Therefore, it would have been held to be within the general skill of a worker in the art to be aware that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Guowei (evidenced by Nakase), as detailed in the rejection of claim 2 above, and in further view of Onori, as evidenced and motivated by Weng.

Regarding claim 13, see the rejection of claim 3.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Guowei (evidenced by Nakase), as detailed in the rejection of claim 1 above, and in further view of Osamu et al. (TW201102258A and Osamu hereinafter).
Regarding claim 4, modified Matsumoto discloses the claimed invention except wherein the thermoplastic resin foam sheet has a curved portion with R of not less than 0.05 mm and not more than 1.0 mm on a cut cross section.
Osamu discloses wherein the thermoplastic resin foam sheet has a curved portion with R of not less than 0.05 mm and not more than 1.0 mm on a cut cross section (items 32, 34, 31, 35, 33 of Figs. 3-4 & items 21a, 21b, 21c, 21d of Fig. 3 & items A, B, C of Fig. 4 and abstract & ¶[0038 & 0051-0055] of the Espacenet Translation is interpreted to show and indicate where the  thermoplastic resin foam sheet has a curved portion with R of not less than 0.05 mm and not more than 1.0 mm on a cut cross section {t=0.4 mm to 1 mm, where B = t and C is 28% to 72% of t and A is 28% to 93% of t; where connecting surfaces 34 and 35 improves shape stability with the bottom 31 when t > C; and where to reduce connecting parts 34 and 35 from being crushed by reducing the stress in the bending portions 21a, 21b, 21c, and 21d when  t= B; and where side walls 32 and 33 are able to retreat to the bottom 31 by reducing the stress in the bending portions 21a, 21b, 21c, and 21d when t > A}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the thermoplastic resin foam sheet has a curved portion with R of not less than 0.05 mm and not more than 1.0 mm on a cut cross section into the structure of modified Matsumoto. One would have been motivated in the outer cover body of modified Matsumoto and have the thermoplastic resin foam sheet have a curved portion with R of not less than 0.05 mm and not more than 1.0 mm on a cut cross section in order to provide a thermoplastic resin foam sheet with excellent shape stability through the bending structure formation, as indicated by Osamu in the abstract and in ¶[0052], in the outer cover for electrical wires of modified Matsumoto.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Guowei (evidenced by Nakase), as detailed in the rejection of claim 2 above, and in further view of Osamu.

Regarding claim 14, see the rejection of claim 4.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Guowei (evidenced by Nakase), as detailed in the rejection of claim 3 above, and in further view of Osamu.

Regarding claim 15, see the rejection of claim 4.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Guowei (evidenced by Nakase), as detailed in the rejection of claim 1 above, and in further view of Nakagami et al. (JPH08238704A and Nakagami hereinafter).
Regarding claim 8, modified Matsumoto discloses the claimed invention except a Shore Hardness (HSC) of the thermoplastic resin foam sheet is not less than 60 and not more than 100.
Nakagami discloses a Shore Hardness (HSC) of the thermoplastic resin foam sheet is not less than 60 and not more than 100 (abstract indicates a Shore Hardness (HSC) of the thermoplastic resin foam sheet is not less than 60 and not more than 100 {foamed thermoplastic elastomer having the Shore Hardness of 55 to 96}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a Shore Hardness (HSC) of the thermoplastic resin foam sheet is not less than 60 and not more than 100 into the structure of modified Matsumoto. One would have been motivated in the outer cover body of modified Matsumoto and have the Shore Hardness (HSC) of the thermoplastic resin foam sheet be not less than 60 and not more than 100 in order to provide the vehicle with a cover body sheet with the sufficient physical heat-resistant property, as indicated by Nakagami in the abstract, in the outer cover for electrical wires of modified Matsumoto.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Guowei (evidenced by Nakase), as detailed in the rejection of claim 1 above, and in further view of Kouchiyu et al. (JP2001261874A and Kouchiyu hereinafter).
Regarding claim 9, modified Matsumoto discloses  an outer cover body for electrical wires, wherein a bubble number density in a foam layer of the thermoplastic resin foam sheet (Matsumoto: Figs. 1-2 and abstract & 1:9-10 & 3:45-53 & 4:45-46 shows and indicates  outer cover body 51 for electrical wires being formed of a bent thermoplastic resin foam sheet 52 and 53; Guowei: abstract & ¶[0014] of the Espacenet Translation indicates a composite sheet material comprising thermoplastic resin with microsphere foaming agent that has a product volume density of 0.05 g/cm3- 0.5 g/cm3 {50 kg/m3 – 500 kg/m3}). 
However, Matsumoto and Guowei does not disclose a bubble number density is not less than 800 bubbles/mm³.
Kouchiyu discloses a bubble number density is not less than 800 bubbles/mm³ (claim 3 & ¶[0014 & 0062] indicates the number of bubbles {cells} is 1 × 10⁷ cells/cm 3 or more {1x10⁴ cells/mm³ or more}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a bubble number density is not less than 800 bubbles/mm³ into the structure of modified Matsumoto. One would have been motivated in the outer cover body of modified Matsumoto and have the bubble number density be not less than 800 bubbles/mm³ in order to maintain the resin strength, as indicated by Kouchiyu in ¶[0014], in the outer cover for electrical wires of modified Matsumoto.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Guowei (evidenced by Nakase), as detailed in the rejection of claim 1 above, and in further view of Kouchiyu et al. (JP2001261874A and Kouchiyu hereinafter).
Regarding claim 10, modified Matsumoto discloses the claimed invention except wherein the thermoplastic resin foam sheet has a tensile strength of not less than 3 MPa and not more than 10 MPa, and a ratio of a tensile strength in a second reference linear direction to a tensile strength in a first reference linear direction on a plane of the thermoplastic resin foam sheet is not less than 50% and not more than 200%, the second reference linear direction being orthogonal to the first reference linear direction.
Mitsuhiro discloses wherein the thermoplastic resin foam sheet has a tensile strength of not less than 3 MPa and not more than 10 MPa, and a ratio of a tensile strength in a second reference linear direction to a tensile strength in a first reference linear direction on a plane of the thermoplastic resin foam sheet is not less than 50% and not more than 200%, the second reference linear direction being orthogonal to the first reference linear direction (item 1 of Fig. 1 & items 1, 2 of Fig. 2 and abstract & ¶[0094] is interpreted to indicate where the thermoplastic resin foam sheet of sample 1 has a tensile strength when fixed on the grip portion 2 of not less than 3 MPa and not more than 10 MPa, and a ratio of a tensile strength in a second reference linear direction to a tensile strength in a first reference linear direction on a plane of the thermoplastic resin foam sheet is not less than 50% and not more than 200%, the second reference linear direction being orthogonal to the first reference linear direction {thermoplastic resin foam of sample 1 has a maximum breaking strength Smax of 0.1 MPa to 3 MPa, where the ratio of Smax and a breaking strength in the direction orthogonal to that showing the maximum breaking strength Smin, Smax/Smin is 1.5 to 6; and where the breaking elongation in the direction showing the maximum breaking strength Smax is 200% or less and the ratio of Smax and the breaking elongation in the direction orthogonal to that showing the maximum breaking strength Smix, Smax/Smin is 1.5 to 6, as shown in Figs. 1-2}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate  wherein the thermoplastic resin foam sheet has a tensile strength of not less than 3 MPa and not more than 10 MPa, and a ratio of a tensile strength in a second reference linear direction to a tensile strength in a first reference linear direction on a plane of the thermoplastic resin foam sheet is not less than 50% and not more than 200%, the second reference linear direction being orthogonal to the first reference linear direction into the structure of modified Matsumoto. One would have been motivated in the outer cover body of modified Matsumoto and have the thermoplastic resin foam sheet have a tensile strength of not less than 3 MPa and not more than 10 MPa, with a ratio of a tensile strength in a second reference linear direction to a tensile strength in a first reference linear direction on a plane of the thermoplastic resin foam sheet be not less than 50% and not more than 200%, the second reference linear direction being orthogonal to the first reference linear direction in order to provide a thermoplastic resin foam sheet with remarkable anisotropy to shear fracture in a specific direction while maintaining flexibility, as indicated by Mitsuhiro in the abstract, in the outer cover for electrical wires of modified Matsumoto.

Regarding claim 11, modified Matsumoto discloses the claimed invention except wherein the thermoplastic resin foam sheet has a tear strength of not less than 150 N/cm, which is measured in conformity with JIS K 6767: 1999.
Mitsuhiro discloses wherein the thermoplastic resin foam sheet has a tear strength of not less than 150 N/cm, which is measured in conformity with JIS K 6767: 1999 (¶[0020] is interpreted to indicate where the thermoplastic resin foam sheet has a tear strength of not less than 150 N/cm, which is measured in conformity with JIS K 6767: 1999 (item 1 of Fig. 1 & items 1, 2 of Fig. 2 and abstract & ¶[0020] is interpreted to indicate where the thermoplastic resin foam sheet of sample 1 has a tear strength when held on the grip portion 2 of not less than 150 N/cm, which is measured in conformity with JIS K 6767: 1999 {resin foam of the thermoplastic resin foam sheet of sample 1 has a tensile elastic modulus of preferably 5.0 to 14.0 MPa [5.0 Mpa = 500 Newton/cm2], where it would be reasonable to conclude a tear strength of not less than 150 N/cm extrapolated from the standards of JIS K 6767}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the thermoplastic resin foam sheet has a tear strength of not less than 150 N/cm, which is measured in conformity with JIS K 6767: 1999 into the structure of modified Matsumoto. One would have been motivated in the outer cover body of modified Matsumoto and have the thermoplastic resin foam sheet have a tear strength of not less than 150 N/cm, which is measured in conformity with JIS K 6767: 1999 in order to provide a thermoplastic resin foam sheet with remarkable anisotropy to shear fracture in a specific direction while maintaining flexibility, as indicated by Mitsuhiro in the abstract, in the outer cover for electrical wires of modified Matsumoto.

Claims 21 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Guowei, as evidenced by Nakase, and in further view of Onori, as evidenced and motivated by Weng.
Regarding claim 21, Matsumoto discloses an outer cover body for electrical wires that is to be attached to an outer periphery of an electrical wire (items 50, 51 of Figs. 1-2 and abstract & 3:45-53 shows and indicates outer cover body 51 {protector body 51 of protector 50} for electrical wires that is to be attached to an outer periphery of an electrical wire {outer cover body 51 of protector 50 design to be attached to the outer periphery of an automotive wiring harness}), the outer cover body for electrical wires being formed of a bent thermoplastic resin foam sheet (items 52, 53, 54, 55 of Figs. 1-2 and abstract & 1:9-10 & 3:45-53 & 4:45-46 shows and indicates  outer cover body 51 for electrical wires being formed of a bent thermoplastic resin foam sheet 52 and 53 {plate-like lid elements 52 and 53 of outer cover body 51, where outer cover body 51 is formed of foamed thermoplastic resin} that is bent at bending positions 54 and 55 {hinges 54 and 55 as shown in Fig. 1}).
	Matsumoto discloses the claimed invention except a density of not less than 200 Kg/m3 and not more than 700 Kg/m3, wherein a density of the thermoplastic resin foam sheet at a bending portion is higher than a density of the thermoplastic resin foam sheet at a portion excluding the bending portion, and is not less than 400 Kg/m3 and not more than 1200 Kg/m3.
	Guowei discloses a density of not less than 200 Kg/m³ and not more than 700 Kg/m³ (abstract & ¶[0014] of the Espacenet Translation indicates a composite sheet material comprising thermoplastic resin {where it is interpreted that thermoplastic synthetic fiber serves as a matrix resin, as evidenced by Nakase in the abstract} with foaming agent that has a product volume density of 0.05 g/cm3- 0.5 g/cm3 {50 kg/m3 – 500 kg/m3}; therefore, Matsumoto will have an outer cover body for electrical wires formed of a bent thermoplastic resin foam sheet that has a density of not less than 200 Kg/m³ and not more than 700 Kg/m³ by incorporating the product volume density of the foamed thermoplastic composite sheet of Guowei).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a density of not less than 200 Kg/m³and not more than 700 Kg/m³ into the structure of Matsumoto. One would have been motivated in the outer cover body of Matsumoto and have a density of not less than 200 Kg/m³ and not more than 700 Kg/m³ in order to provide an ultra-light high-strength composite sheet, as indicated by Guowei in the abstract, in the outer cover for electrical wires of Matsumoto.
	However, Matsumoto and Guowei do not disclose wherein a density of the thermoplastic resin foam sheet at a bending portion is higher than a density of the thermoplastic resin foam sheet at a portion excluding the bending portion, and is not less than 400 Kg/m3 and not more than 1200 Kg/m3.
 Onori discloses wherein a density of the thermoplastic resin foam sheet at a bending portion is higher than a density of the thermoplastic resin foam sheet at a portion excluding the bending portion, and is not less than 400 Kg/m3 and not more than 1200 Kg/m3 (claim 3 of the Espacenet Translation is interpreted to indicate where the density of the thermoplastic resin foam sheet at a bending portion is higher than a density of the thermoplastic resin foam sheet at a portion excluding the bending portion, and is not less than 400 Kg/m3 and not more than 1200 Kg/m3 {the bent portion of the thermoplastic resin foam product has an average thickness of 15% less while maintaining an apparent density of 0.1 to 0.6 g/cm3 [100 Kg/m3 to 600 Kg/m3]}; therefore, modified Matsumoto will have an outer cover body for electrical wires where the density of the thermoplastic resin foam sheet at the bending portion at is not less than 400 Kg/m3 and not more than 1200 Kg/m3 by incorporating the thermoplastic resin foam product bend portion of Onori, where one skilled in the arts would conclude that the stress condition at the bending portion would require the bending density be higher than a density of the thermoplastic resin foam sheet at a portion excluding the bending portion to enhance the strength of the outer cover body at the bending portion, as evidenced by Weng in claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a density of the thermoplastic resin foam sheet at a bending portion is higher than a density of the thermoplastic resin foam sheet at a portion excluding the bending portion, and is not less than 400 Kg/m3 and not more than 1200 Kg/m3 into the structure of modified Matsumoto. One would have been motivated in the outer cover body of modified Matsumoto and have the  density of the thermoplastic resin foam sheet be at a bending portion that is higher than the density of the thermoplastic resin foam sheet at a portion that excludes the bending portion that is not less than 400 Kg/m3 and not more than 1200 Kg/m3 in order to provide a  thermoplastic resin foam sheet with the appropriate thickness and density in the bending portion, as indicated by Onori in the abstract and claim 3, with enhance strength, as motivated by Weng in claim 1, in the outer cover for electrical wires of modified Matsumoto, in the outer cover for electrical wires of modified Matsumoto.
In addition, though modified Matsumoto discloses the claimed invention except for the higher density at the bending portion. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the higher density at the bending portion, as shown by Weng. Therefore, it would have been held to be within the general skill of a worker in the art to be aware that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

	Regarding claim 17, modified Matsumoto discloses  an outer cover body for electrical wires, comprising a non-foam layer on each of both surfaces of the thermoplastic resin foam sheet (Guowei: abstract & claims 1_4-5_7 of the Espacenet Translation indicates the outer cover body {composite sheet} comprises a non-foam layer {selected from polypropylene film, polyethylene film, EVA film, EAA film, polyester film, hot melt adhesive powder, non-woven fabric or weather resistant} on each of both surfaces of the thermoplastic resin foam sheet {composite sheet} as indicated in claim 7, where claim 7 is dependent on claim 4-5).

Claims 22 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Guowei, as evidenced by Nakase, and in further view of Osamu.
Regarding claim 22, Matsumoto discloses an outer cover body for electrical wires that is to be attached to an outer periphery of an electrical wire (items 50, 51 of Figs. 1-2 and abstract & 3:45-53 shows and indicates outer cover body 51 {protector body 51 of protector 50} for electrical wires that is to be attached to an outer periphery of an electrical wire {outer cover body 51 of protector 50 design to be attached to the outer periphery of an automotive wiring harness}), the outer cover body for electrical wires being formed of a bent thermoplastic resin foam sheet (items 52, 53, 54, 55 of Figs. 1-2 and abstract & 1:9-10 & 3:45-53 & 4:45-46 shows and indicates  outer cover body 51 for electrical wires being formed of a bent thermoplastic resin foam sheet 52 and 53 {plate-like lid elements 52 and 53 of outer cover body 51, where outer cover body 51 is formed of foamed thermoplastic resin} that is bent at bending positions 54 and 55 {hinges 54 and 55 as shown in Fig. 1}).
Matsumoto discloses the claimed invention except a density of not less than 200 Kg/m3 and not more than 700 Kg/m3, wherein the thermoplastic resin foam sheet has a curved portion with R of not less than 0.05 mm and not more than 1.0 mm on a cut cross section.
Guowei discloses a density of not less than 200 Kg/m³ and not more than 700 Kg/m³ (abstract & ¶[0014] of the Espacenet Translation indicates a composite sheet material comprising thermoplastic resin {where it is interpreted that thermoplastic synthetic fiber serves as a matrix resin, as evidenced by Nakase in the abstract} with foaming agent that has a product volume density of 0.05 g/cm3- 0.5 g/cm3 {50 kg/m3 – 500 kg/m3}; therefore, Matsumoto will have an outer cover body for electrical wires formed of a bent thermoplastic resin foam sheet that has a density of not less than 200 Kg/m³ and not more than 700 Kg/m³ by incorporating the product volume density of the foamed thermoplastic composite sheet of Guowei).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a density of not less than 200 Kg/m³and not more than 700 Kg/m³ into the structure of Matsumoto. One would have been motivated in the outer cover body of Matsumoto and have a density of not less than 200 Kg/m³ and not more than 700 Kg/m³ in order to provide an ultra-light high-strength composite sheet, as indicated by Guowei in the abstract, in the outer cover for electrical wires of Matsumoto.
However, Matsumoto and Guowei do not disclose wherein the thermoplastic resin foam sheet has a curved portion with R of not less than 0.05 mm and not more than 1.0 mm on a cut cross section.
Osamu discloses wherein the thermoplastic resin foam sheet has a curved portion with R of not less than 0.05 mm and not more than 1.0 mm on a cut cross section (items 32, 34, 31, 35, 33 of Figs. 3-4 & items 21a, 21b, 21c, 21d of Fig. 3 & items A, B, C of Fig. 4 and abstract & ¶[0038 & 0051-0055] of the Espacenet Translation is interpreted to show and indicate where the  thermoplastic resin foam sheet has a curved portion with R of not less than 0.05 mm and not more than 1.0 mm on a cut cross section {t=0.4 mm to 1 mm, where B = t and C is 28% to 72% of t and A is 28% to 93% of t; where connecting surfaces 34 and 35 improves shape stability with the bottom 31 when t > C; and where to reduce connecting parts 34 and 35 from being crushed by reducing the stress in the bending portions 21a, 21b, 21c, and 21d when  t= B; and where side walls 32 and 33 are able to retreat to the bottom 31 by reducing the stress in the bending portions 21a, 21b, 21c, and 21d when t > A}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the thermoplastic resin foam sheet has a curved portion with R of not less than 0.05 mm and not more than 1.0 mm on a cut cross section into the structure of modified Matsumoto. One would have been motivated in the outer cover body of modified Matsumoto and have the thermoplastic resin foam sheet have a curved portion with R of not less than 0.05 mm and not more than 1.0 mm on a cut cross section in order to provide a thermoplastic resin foam sheet with excellent shape stability through the bending structure formation, as indicated by Osamu in the abstract and in ¶[0052], in the outer cover for electrical wires of modified Matsumoto.

Regarding claim 18, modified Matsumoto discloses  an outer cover body for electrical wires, comprising a non-foam layer on each of both surfaces of the thermoplastic resin foam sheet (Guowei: abstract & claims 1_4-5_7 of the Espacenet Translation indicates the outer cover body {composite sheet} comprises a non-foam layer {selected from polypropylene film, polyethylene film, EVA film, EAA film, polyester film, hot melt adhesive powder, non-woven fabric or weather resistant} on each of both surfaces of the thermoplastic resin foam sheet {composite sheet} as indicated in claim 7, where claim 7 is dependent on claim 4-5).

Allowable Subject Matter
Claims 7 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 7, 19, and 20 the primary reason for allowance is due to an outer cover body for electrical wires, wherein the thermoplastic resin foam sheet has an absorbance of not less than 0.005 in a spectral region of not less than 15000 nm and not more than 25000 nm.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847